Citation Nr: 0420590	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1969 
to May 1973 and from 
October 1973 to October 1976.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, denying entitlement to service connection 
for residuals of a right ankle injury and a right foot 
injury.  

In June 2002 a videoconference hearing was held before the 
Veterans Law Judge signing this decision.  A transcript of 
the hearing is contained in the claims folder.  


FINDINGS OF FACT

1.  There is no evidence that the veteran injured his right 
foot or his right ankle in service.

2.  Arthritis of the right foot or right ankle was not 
present to a disabling degree within the first year post 
service.  


CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury were not incurred or 
aggravated in-service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2003).

2.  Residuals of a right foot injury were not incurred or 
aggravated in-service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) Analysis

The VCAA requires VA to inform a veteran of the evidence 
needed to substantiate his claim, of what evidence he is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  
Appropriate development assistance was offered to the veteran 
by an August 2003 development letter, which, as required by 
the VCAA, informed what VA would do and what the veteran must 
do in furtherance of the veteran's claims on appeal, informed 
that the veteran should submit evidence he may have in his 
possession in furtherance of his claims, and informed that it 
was ultimately the veteran's responsibility to provide 
evidence necessary to support his claims.  By a January 20002 
statement of the case and a February 2004 supplemental 
statement of the case the veteran was informed of the 
provisions of the VCAA, and was informed of the evidence that 
had been obtained and the development that had been 
undertaken in furtherance of his claims.  He was also then 
informed of the deficiencies in his claims that caused his 
claims to remain denied.  

The Board in its July 2003 remand of these claims also 
reminded the veteran of the inherent deficiency in the 
presented evidence:  the absence of medical evidence to 
support veteran's contention of injury in service.  The Board 
then instructed that no medical examination and opinion would 
be obtained in furtherance of the veteran's claims absent 
medical evidence of the inservice disability or injury.  
Remand development requested by the Board was fulfilled by 
the Appeals Management Center (AMC), including obtaining 
records of treatment at the Fitzsimmons Army Medical Center 
(Fitzsimmons) during the inservice period when the veteran 
reportedly suffered his claimed inservice injury and received 
treatment at Fitzsimmons, as discussed in the body of this 
decision, below.  Cf.  Stegall v. West, 11 Vet. App. 268 
(1998) (Board errs as a matter of law where it does not 
ensure compliance with prior Board remand).  Following this 
remand, the veteran was amply informed, as discussed above, 
that medical evidence of his claimed inservice injury was 
lacking, and that this missing evidence was essential to the 
grant of his claims for service connection.  

Because the veteran was afforded repeated notice by the Board 
and the AMC that his claims for service connection for 
residuals of a right ankle injury and residuals of a right 
foot injury would be denied based on the absence of 
cognizable (medical) evidence of inservice injury, no further 
notice need be provided.  VA has pursued all avenues 
plausibly indicated by the information and evidence of 
record, and has not uncovered the crucial evidence of claimed 
inservice injury.  Further, the veteran was requested and 
afforded the opportunity to provided any additional pertinent 
evidence.  Hence, no additional notice or development is 
necessary either to meet the requirements of the VCAA or 
those of the duty to assist the veteran generally, including 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
The Court has recently held that the revised notice 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) must be provided to a claimant prior to initial 
RO adjudication of the claim.  Pelegrini v. Principi, No. 01-
944, slip op. at 15 (U.S. Vet. App. June 24, 2004).  However, 
there is no such error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  
Id.; VAOPGCPREC 7-2004.  Nonetheless, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) remain applicable, including 
provisions requiring appropriate timing of notice and 
assistance to provide the claimant with benefit of that 
notice and assistance.  Pelegrini.  In this instance, the 
Board finds that the veteran was provided the necessary 
notice and assistance required, as discussed above, since he 
was given ample notice and opportunity to remedy deficiencies 
in his claims, and he both failed to do so and failed to 
provide VA the means by which to assist him in doing so.  
Once VA has exhausted avenues of assistance to the veteran, 
it cannot be faulted if a grant of the benefits sought is 
still unwarranted.  



Claims for Service Connection  

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Arthritis, including of the feet and ankles, may be subject 
to service connection based on presumed service incurrence if 
manifested to a compensable degree within one year subsequent 
to separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002);  38 C.F.R. §§ 3.307, 3.309.

The veteran contends, in effect, that he fractured his ankle 
and/or injured his right foot and ankle in service in April 
1975 or April 1976, that he was treated for this condition at 
that time at Fitzsimmons Army Medical Center (Fitzsimmons), 
and that his claimed residuals of a right ankle injury and 
residuals of a right foot injury are thereby causally related 
to service.   

At the June 2002 video conference hearing, the veteran 
testified that he had had ongoing trouble with his right foot 
and ankle since service.  He also testified that he suffered 
an injury to the right foot and right ankle in April 1975 
when assaulted by a fellow soldier while stationed in Denver, 
Colorado, and that he had since had ongoing difficulties with 
his right foot and ankle.  He explained that he was struck in 
the head with a pool cue and then fell down a flight of 
stairs, injuring his jaw as well as his right ankle and right 
foot.  He added that he was treated including for the right 
foot and ankle injury in service at Fitzsimmons.  He 
explained that the ankle was swollen, and the only treatment 
he then received for the injury was an Ace wrap, ice, and 
crutches.  He explained that most of the medical attention at 
the time was directed at his jaw injury.  He testified that 
he remained on crutches following the incident for 
approximately two weeks.

While the veteran has reported treatment at Fitzsimmons for a 
right ankle fracture in service in April 1975, VA has 
confirmed that there is no record of any such treatment at 
that facility.  The Appeals Management Center in August 2003 
requested medical records of treatment at Fitzsimmons for the 
period from April 1975 to July 1975.  A February 2004 reply 
from Fitzsimmons informed that there were no records of 
treatment of the veteran for the April 1975 to July 1975 
period queried, but that there were records from 1976.  The 
Fitzsimmons records from 1976 were provided and associated 
with the claims folder, but these included no records of 
findings or treatment for a right ankle or right foot 
disorder.  These 1976 Fitzsimmons records only reflected 
treatment for acute viral gastroenteritis.  

Regarding the veteran's allegation of injury at the same time 
that he injured his jaw, the Board notes that service medical 
records contained within the claims folder and the veteran's 
own prior statements do not support this allegation.  In 1980 
the veteran submitted a report of accidental injury, VA 
Form 21-4176, for an inservice jaw injury incident, informing 
that he suffered a fracture of the jaw and a partial plate 
fracture during a bar fight in September 1976.  In that 
report he made no mention of any injury to the right foot or 
ankle.  Service medical records contain no record of injuries 
sustained in September 1976.  The veteran's service medical 
records from that period of service include April 1976 
records of treatment for possible temporomandibular joint 
(TMJ) dysfunction associated with a blow to the jaw suffered 
in April 1976.  However, these records do not inform of any 
jaw or plate fracture, and provide no notation of any injury 
sustained elsewhere other than in the jaw.  There is no 
service medical record reflecting treatment for accidental or 
assault-related injury to the right foot or right ankle.  

Reviewing these 1976 service medical records and the 
veteran's subsequent statements associated with VA claims, 
the Board notes that prior claims related to disability of 
the mouth or jaw were based on statements and contentions 
which were also inconsistent with service medical records of 
a reported injury to the jaw in 1976.  Hence, the veteran is 
now only consistent with prior assertions in support of VA 
claims in that then as now he has made assertions related to 
injuries sustained during an alleged inservice assault 
incident, which assertions were unsupported or contradicted 
by the service medical records.  The Board is thus forced to 
question the credibility of the veteran's statements 
regarding inservice right foot and ankle injury in an assault 
in service, in light of the lack of supporting service 
medical records, and in light of the presence of service 
medical records which have consistently been in conflict with 
the veteran's assertions regarding this alleged inservice bar 
fight and/or assault and injuries sustained.  

Also at the hearing, the veteran testified that he had 
treatment including for swollen and painful feet at Madigan 
General Hospital in Fort Lewis, Washington, in January 1971.  
Records from Madigan General Hospital from 1971 are included 
among service medical records associated with the claims 
folder, and reflect that the veteran received podiatric care 
for assessed pes cavus, and bunions on interphalangeal joints 
of the toes or calluses on the plantar aspects of the 
metacarpophalangeal joints.  However, these records reflect 
no disability of the right ankle, and reflect no specific 
injury to the right foot.  The conditions for which he was 
treated in January and February 1971 thus do not reflect any 
injury which is the subject of the current claims.  
 
A July 1997 VA record of treatment for the right ankle notes 
a history of three prior right ankle fractures, in 1961, 
1975, and 1991.  Based on the absence of records to support 
these contentions, the Board must conclude that this history 
of past treatment was provided by the veteran.  This bare 
transcription of the veteran's lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence to support the veteran's claims merely 
because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Hence this 
noted history of inservice fracture in 1975 cannot support 
the veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990) (lay testimony is not competent evidence to 
support contentions of medical causation or medical 
diagnosis).

In May 1999 VA received a signed statement from the veteran's 
mother, to the effect that she had visited the veteran while 
he was in Fitzsimmons Army Medical Center in either 1976 or 
1977.  She reported that the veteran was ambulating with 
crutches at the time of her visit due to his having been hurt 
in service.  Regarding the veteran's mother's statement, the 
Board notes that the veteran's mother, as a lay person, 
cannot provide evidence of a medical nature in support of the 
veteran's claim.  Murphy.  Additionally, the veteran's 
mother's statement is also unhelpful in that she does not 
report what caused the veteran to have to use crutches at the 
time of his reported hospitalization.  As discussed above, VA 
has found no record of pertinent Fitzsimmons hospitalization 
during 1975 or 1976.  The veteran separated from service in 
October 1976, and hence 1977 was not a year in which the 
veteran could have received inservice hospitalization for 
injury.
 
In May 1999 the RO sent a request to Dr. Thomas High in 
Atlanta, Georgia, requesting information concerning treatment 
reportedly received from that physician.  Appropriate 
authorization from the veteran was provided.  However, no 
reply was received.  

While the claims folder contains recent VA medical records 
showing degenerative conditions of the right foot and/or 
right ankle, there is no medical evidence supporting a 
finding that either of these conditions either developed 
during the veteran's periods of active service, from August 
1969 to May 1973 and from October 1973 to October 1976, or 
that an injury in service caused or aggravated a right foot 
or ankle disorder.  Because there is no medical evidence of 
pertinent disease or injury in service, there is no basis to 
conclude that the veteran's periods of service caused or 
aggravated his claimed disorders.  Thus, because of the 
absence of cognizable (medical) evidence of inservice injury 
to the right foot or ankle, the preponderance of the evidence 
is against the veteran's claims for entitlement to service 
connection for residuals of a right foot injury and residuals 
of a right ankle injury on a direct basis, and, therefore, 
the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Additionally, there is no evidence that arthritis of the 
right foot or right ankle existed within the first year 
following the veteran's separation from service in October 
1976.  Hence the veteran's claims may not be sustained on the 
basis of a first-year-post-service presumption for arthritis.  
38 C.F.R. § 3.307, 3.309.  




ORDER

1.  Service connection for residuals of a right ankle injury 
is denied.  

2.  Service connection for residuals of a right foot injury 
is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



